Title: V. Brigadier General Henry Knox’s Opinion, 9 August 1777
From: Knox, Henry
To: Washington, George



Camp sandy-run [Pa.] 9th Augt 1777.

It is the opinion of the subscriber that the Battery on Fort Island ought to have an additional work thrown up upon its left, and Garrison’d with 12 pieces heavy cannon, 150. Cannoniers, and half as many assistants, with 500. Infantry.
Red Bank to be contracted so as to have 5 or 6 Cannon on the land side, and as many heavy towards the river; to prevent any Ships coming up the Channel leading to it, in order to flank the Gallies which may be station’d for the defence of the Cheveaux de Frize near the Fort.
Billingsport to be finish’d as at present contracted or if possible more so; so as to hold 300 men exclusive of 150. Cannoniers, and 75. Assistants, to work 12 pieces heavy Cannon which ought to be in this work.
The Gallies to lye opposite to it at the break of the low Island, in order to assist the fire of Billingsport: these Gallies would be for this purpose preferable to the floating Batteries, as they can be most easily remov’d in case of an accident to Billingsport.
If much depends on the fire ships an inclos’d Battery ought to be constructed on some advantageous piece of ground near Derbys Creek; and something higher up the river than where the present defective Battery is; this in order to prevent any of the enemys ships mooring at the mouth of the Western Channel; so to hinder the fire ships sent round into the main ship Channel this western channel is thought to be most commodious for the free operations of the fire ships either

in the Channel leading to Billingsport or further down the river; the Gallies ought also to lye in the western Channel if their retreat is perfectly secure; as the Commodore says; as well in order to protect the fire ships, as as to annoy any of the enemys Frigates which may be oppos’d to Billingsport; but the two floating Batteries which from their unweildiness, cannot be easily mov’d together with the Frigates and Xebecques ought to lye behind the second row of Cheveaux de Frize, upon a line with Fort Island.
If there should be time enough a strong inclos’d work ought to be thrown up on fort Island capable of containing 4 or 500 men; an advantage may be taken of part of the stone work already erected, and which in its present state would be infinitely detremental to any body of men who may seek shelter from it. These sentiments are respectfully submitted by Sir Yr Most Obt Hble Servt

Henry KnoxBrigr Genl Artillery

